Case 2:20-cv-12413-DML-RSW ECF No. 15 filed 10/08/20                   PageID.257      Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

VERETTA BURNETT,

               Plaintiff,                                  Case Number 20-12413
v.                                                         Honorable David M. Lawson
                                                           Magistrate Judge R. Steven Whalen

LOREATHA McGEE, CHRISTOPHER
BURNETT, LaDARIUS BURNETT-
SANFORD, ELIZAH DAVIS-BURNETT,
FARRAD AL-KINDI, WILLIAM BARR,
MATTHEW J. SCHNEIDER, FEDERAL
BUREAU OF INVESTIGATION, DEPT.
OF HEALTH AND HUMAN SERVICES,
CITY OF HIGHLAND PARK, JAMES
McGINNIS, DETROIT PUBLIC SCHOOL
HEADQUARTERS, DANA NESSEL, and
LAW OFFICES OF CHRISTOPHER
TRAINOR AND ASSOCIATES,

               Defendants.
                                                /

                ORDER ADOPTING REPORT AND RECOMMENDATION
                         TO DISMISS THE COMPLAINT

       Presently before the Court is the report issued on September 16, 2020 by Magistrate Judge

R. Steven Whelan pursuant to 28 U.S.C. § 636(b), recommending that the Court dismiss the

complaint for failing to state a claim upon which relief can be granted. Although the report stated

that the parties to this action could object to and seek review of the recommendation within

fourteen days of service of the report, no objections have been filed thus far. The parties’ failure

to file objections to the report and recommendation waives any further right to appeal. Smith v.

Detroit Fed’n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987). Likewise, the failure

to object to the magistrate judge’s report releases the Court from its duty to independently review
Case 2:20-cv-12413-DML-RSW ECF No. 15 filed 10/08/20                PageID.258      Page 2 of 2




the matter. Thomas v. Arn, 474 U.S. 140, 149 (1985). However, the Court agrees with the findings

and conclusions of the magistrate judge.

       Accordingly, it is ORDERED that the magistrate judge’s report and recommendation

(ECF No. 9) is ADOPTED.

       It is further ORDERED that the complaint (ECF No. 1) is DISMISSED WITH

PREJUDICE.

       It is further ORDERED that the plaintiff’s motion to add credibility (ECF No. 13), which

does not appear to ask for any specific relief, is DISMISSED as moot.

                                                           s/David M. Lawson
                                                           DAVID M. LAWSON
                                                           United States District Judge

Dated: October 8, 2020




                                             -2-
